DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The RCE dated 11-26-2021 is acknowledged.
	Claims included in the prosecution are 64-66, 68-71, 73-75, 77-79, 83, 88-93 and 95-101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
1.	Claims 64-66, 68-71, 73-75, 77-79, 83, 88-93 and 95-101 are rejected under 35 U.S.C. 103 as being unpatentable over Dabbagh-Bzarbachi (Journal of Agricultural and Food Chemistry, 2014) of record in combination with Hayes (2014/0220110).
	Dabbagh-Bzarbachi teaches zinc ionophore activity of quercetin. Quercetin is added in the presence of Zinc to unilamellar liposome, the zinc- Quercetin complex is transported within the liposomes. The liposomes of Dabbagh-Bzarbachi are made using 
	Hayes teaches the loading of sparingly water soluble active agents. The liposomes are made of phospholipids, cholesterol and PEG-DSPE. PEG-DSPE is added to increase the circulation time of the liposomes in blood (0039, 0042-0043, 0046-0047, 0081-0085.The sparingly water soluble agents are loaded using Mn and Cu ion gradients (0066). Hayes teaches a variety of sparingly water soluble agents which could be loaded in the aqueous compartment of liposomes and according to Hayes any sparingly water soluble agent could be loaded. (0051-0055). The drug lipid ratios and loading efficiency of the encapsulation of the sparingly water soluble active agent and lipid ratios and the temperature of loading are disclosed in paragraphs 0076-0078, 0085-0088. The aprotic solvents are disclosed in 0081 (see also examples). Although Hayes. In Example 18 of Hayes teaches the encapsulation of Deferasirox into liposomal preparations using calcium acetate, magnesium acetate and zinc acetate. In this example, Hayes appears to use DMSO. However, in view of Hayes’s teaching of various solvents besides DMSP (0081) it would have been obvious to one of ordinary skill in the art to use solvents other than DMSO with a reasonable expectation of success. Hayes also does not teach the loading of claimed sparingly soluble active agents; however, it would have been obvious to one of ordinary skill in the art to prepare liposomes containing claimed active agents since Hayes teaches that any sparingly water soluble active agents could be loaded into the liposomes.
.
2.	Claims 64-66, 68-71, 73-75, 77-79, 83, 88-93 and 95-101 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes US 2014/0220110) by itself or in combination with Piccariello (US 2015/0080433)..
	Hayes teaches the loading of sparingly water soluble active agents. The liposomes are made of phospholipids, cholesterol and PEG-DSPE (0039, 0042-0043, 0046-0047, 0081-0085.The sparingly water soluble agents are loaded using Mn and Cu ion gradients (0066). Hayes teaches a variety of sparingly water soluble agents which could be loaded in the aqueous compartment of liposomes and according to Hayes any sparingly water soluble agent could be loaded. (0051-0055). The drug lipid ratios and loading efficiency of the encapsulation of the sparingly water soluble active agent and lipid ratios and the temperature of loading are disclosed in paragraphs 0076-0078, 0085-0088. The aprotic solvents are disclosed in 0081 (see also examples). Although Hayes. In Example 18 of Hayes teaches the encapsulation of Deferasirox into liposomal preparations using calcium acetate, magnesium acetate and zinc acetate. In this example, Hayes appears to use DMSO. However, in view of Hayes’s teaching of various solvents besides DMSP (0081) it would have been obvious to one of ordinary 
	Piccariello while disclosing metal coordinated compositions teaches that complexes confers to the biologically active moiety an improved performance. According to Piccariello complexes of almost any drug than can form a stable complex. Further according to Piccariello the complexation containing the drug and the ionized metal imparts hydrophilicity and improved solubility.  The metals disclosed are calcium, iron, magnesium and zinc. The delivery devices taught include liposomes (Abstract, 0010, 0086, 0122, 0123, 0134, 0095-0099).
	One of ordinary skill in the art would be motivated further to use the metal complexation process to load the drugs taught by Hayes since such a complexation would improve the solubility of the drug to be loaded into the aqueous compartment of liposomes taught by Hayes and because of the advantages taught by Piccariello. 
Although Hayes is suggestive of the loading of sparingly water soluble encapsulation using divalent cations, Hayes does not specifically state that the encapsulated sparingly water soluble active agent is in the form of a complex.
3.	Claims 64-66, 68-71, 73-75, 77-79, 83, 88-93 and 95-101 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (Appl. Biochem Biotechnol (2015) in combination with Hayes,  (Kumar (US 2008/0286352), Zabicky (US 2009/0011002), Mannino (US 2014/0242153) or in combination with Hayes US 2014/0220110)..
Instant claims presented as product by process claims are still deemed to be product claims. The claims require the product produced is free of DMSO. 
Kim discloses that quercetin forms iron complexes and that this complex exhibits a high anti-oxidative and therapeutic potential.  Kim further teaches that quercetin forms complexes with transition metals and quercetin. The solution of quercetin dissolved in DMSO is incubated with the liposomes for penetration into the liposomal bilayer. Iron cations added later penetrated into the liposomal bilayer and produced complexes with quercetin in the liposomes. The liposomes are made using DMPC and POPE (Abstract and entire publication).  What is lacking in Kim is quercetin: lipid ratio. However, in the absence of showing unexpected results, it is deemed obvious to one of ordinary skill in the art to vary the amount of dissolved quercetin and/or increase the liposomal phospholipid with a reasonable expectation of success. 
	Kim’s liposomes however, contain DMSO which is used to dissolve quercetin.
	Kumar teaches that solvents such as DMSO from the liposomal preparations can be removed by a suitable technique such as dialysis or evaporation. The phospholipids suggested for the formation of liposomes are DMPC, DSPC, DPPC and others (Abstract, 0031 and 0057).
	Similarly Zabicky teaches that DMSO can be removed by dialysis or evaporation (Abstract and 0018).
	Mannino teaches that DMSO can be removed by dialysis (0168, 0350 and 0413).
	Hayes teaches that insoluble precipitate of Deferasirox which forms iron chelate can be loaded into liposomes using a gradient (Abstract, 0002, 0008, 0009, 0032, 0046, 0047, 0051-0053,  Example 16)..

	Applicant’s arguments have been fully considered, but are not found to be persuasive. Applicant argues that claims have been amended to recite that that the liposomes did not employ DMSO to solubilize the agent. This argument is not persuasive since as pointed out above, instant claims presented as product by process claims are still deemed to be product claims and obvious over the cited references .Secondly, the references of Kumar, Zabicky and Mannino teach that DMSO can be removed from the composition. Thirdly, the rejection is based on the combination of Kim with the reference of Hayes who teaches in paragraph 0081 that other solvents can be used besides DMSO. As stated by applicant on page 8 of response, “in the current description, DMSO is not necessarily needed. Applicant argues that on page 36 of the present specification describes an example in which clioquinol is added as a powder or solubilized to the external liposome solution. This argument is not persuasive. First of all instant claim is not limited to clioquinol but to generic ‘therapeutic agent. Secondly, instant claim 83 does not recite that the active agent is added as a powder and even the dependent claim 97 recites ‘therapeutic agent is added either as powder or as a solution. Thirdly, instant claim recites ‘comprising’ and one cannot import the limitations 
	Applicant argues that Kim does not teach a molar drug:lipid :ratio of at least 0.05 or a metal:lipid ratio of at least 0.05 as claimed, either explicitly or inherently and that Kim does not teach varying the amount of dissolved quercetin and since DMSO used to solubilize quercetin cannot exceed 0.4 % to avoid interfering with physical properties of the bilayer. Applicant argues that Kim repeatedly teaches complex partitioning into the bilayer and Kim teaches away from dissolved quercetin. According to applicant, Kim provides limited information regarding drug and lipid concentrations and it is impossible to determine with any certainty the amount of drug that ultimately became partitioned into the bilayer since no data is disclosed in this regard. Further according to applicant, typical assays to determine drug loading efficiency involve removing of unencapsulated drug, subsequent to loading, followed by quantification of lipid concentration and measurement of drug concentration which Kim does not disclose. Applicant further argues that Kim is not concerned with drug uptake and his study is merely focused on examining the physical properties of the liposome bilayer after the drug and metal addition.
	These arguments are not persuasive. As pointed out many times, instant claims are composition claims and Kim is suggestive of encapsulation of quercetin metal complex. Kim teaches that bilayer partitioning of the quercetin-iron complex in the bilayer complex itself is insoluble in water. However, Kim teaches the use of DMSO to dissolve quercetin and since it is in a solubilized state it will be within the aqueous layer _4. This in essence suggests that the amount of DMSO depends upon the amount of quercetin used for encapsulating quercetin. The references of Kumar, Zabinsky and Mannino teach that DMSO can be removed by dialysis. Furthermore, Hayes teaches that solvents other than DMSO could be used. Applicant has not provided any unexpected results obtained by claimed drug to lipid ratios for the generic ‘therapeutic drug’ since the term encompasses multitudes of sparingly water soluble active agents. It should also be pointed out that instant claims do not even recite the specific phospholipids used in the liposomal formulation. Applicant’s arguments that removing some solvents such as DMSO by dialysis or evaporation does not lend itself easily to scale up and time consuming are not persuasive since these limitations such as ‘scaled up process’ and the amount of time consumed are not recited in both the composition and method claims.
	Applicant’s arguments that even if it was assumed that the drug either free or a part of metal complex had a loading efficiency of 100 %, Kim’s molar drug: lipid ratio in such a best case scenario would only reach 0.02:1 are not persuasive. As pointed out in the earlier action, on page 1906 (in the liposome preparation section) Kim teaches that the final concentration of DMSO did not exceed 0.4 % because the final concentration 4 . This in essence suggests that the amount of DMSP depends upon the amount of quercetin used for encapsulating quercetin and since quercetin is soluble in DMSO, it would have been obvious to one of ordinary skill in the art to increase the amount of quercetin compared to the lipid if more of quercetin needs to be encapsulated. Applicant argues that the Office action has only relied on parts to support its argument, and when read as a whole, Kim is entirely focused on studying the mechanical properties. This argument is not persuasive since instant claims are composition and method of preparation of water insoluble substances including quercetin within the liposomes and the motivation need not be the same as applicant’s.
Applicant’s arguments regarding Kim’s liposomes are multilamellar and such liposomes do not enclose an aqueous internal core comparable to that seen with liposomes with one or two bilayers are not persuasive since instant claims recite “liposome having at least one lipid bilayer” and this includes liposomes which are multilamellar. Further according to applicant without a transmembrane gradient quercetin would not passively enter the aqueous interior of the liposomes, but rather partition in the membrane. This argument is not persuasive since applicant has not done that by experimental comparison and furthermore, the reference of Hayes shows that sparingly soluble active agents can be used with solvents other than DMSO and can be loaded into the liposomes using ion gradient. Applicant is incorrect in stating that Kim teaches only multilamellar liposomes; Kim teaches large unilamellar vesicles as evident from ‘Liposome Preparation’ section on page 1906.  

Applicant’s arguments that Kumar, Zabicky and Mannino are relied on for teaching that DMSO can be removed by dialysis or evaporation and the amendment to the claims will make the Office action’s arguments moot are not persuasive since instant claim 64 is a composition claim which recites “the liposome is loaded without DMSO” is a process step and the references of Zabicky and Mannino teach the removal of DMSO are still applicable since applicant has not shown that the product formed is patentably distinct from the combination of references which teach quercetin encapsulation and DMSO removal.
	Applicant pointing out  Example 18 of Hayes and argues that Hayes teaches encapsulation of saturated solution of Deferasirox into liposomal preparations  which contain calcium acetate, magnesium acetate and zinc acetate and following this procedure, the chelate of Deferasirox precipitates with low drug uptake.
	This argument is not persuasive since instant independent claims are drawn to generic “poorly soluble therapeutic agent” metals claimed are zinc, copper and iron and this does not exclude Deferasirox-iron complex and one of ordinary skill in the art would expect the same results irrespective which practitioner of art loads Deferasirox into liposomes containing zinc. Applicant has not shown that to be otherwise.

4.	Claims 64-66, 68-71, 73-75, 77-79, 83, 88-93 and 95-101 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (Appl. Biochem Biotechnol (2015) in ..
	The teachings of Kim, Leigh  have been discussed above. Kim teaches the loading of quercetin in a solution of DMSO and not the loading of quercetin as solid.
	Leigh discloses liposomal encapsulation of water-insoluble compounds. The loading of these compounds is performed by mixing the preformed liposomes with the active agent which has a low water solubility in a solution form or solid (Abstract, 0033, 0040, 0046, 0049, Examples and claims).
	Szoka discloses that the drugs can be added to preformed liposomes either as dried powder or lyophilized suspension (Abstract, 0009, 0078, 0081).
	Loading of the water insoluble active agents into preformed liposomes as solid without the aid of a solvent DMSO would have been obvious to one of ordinary skill in the art, with a reasonable expectation of success since the references of Leigh and Szoka teach that solid forms of active agents could be loaded. One of ordinary skill in the art would be motivated to use water insoluble substances within the liposomes since Hayes teaches the insoluble could be loaded within the liposomal interior since Hayes teaches that such loading can be accomplished.
	Applicant’s arguments have been fully considered, but are not found to be persuasive. The examiner has already addressed applicant’s arguments regarding Kim and Hayes. 
	Applicant points out to paragraphs 0029, 0032, 0067 and 0068 of Leigh and argues that Leigh teaches partitioning of the water insoluble substance and complex in the lipid.

	Applicant argues that Szoka describes active loading technique in which preformed liposomes are loaded with a complex that is formed between a solubility enhancing agent and the sparingly water soluble agent, but the complex is not a metal complex.
	This argument is not persuasive since Szoka teaches that one can add active agent as a suspension to preformed liposomes and not for metal complex formation  and therefore,  the response will be similar to that for Leigh.

5.	Claims 64-66, 68-71, 73-75, 77-79, 83, 88-93 and 95-101 are rejected under 35 U.S.C. 103 as being unpatentable over Soczynsa-Kordala (Cellular & Molecular Biology Letters (2001) or CA 2717958 in combination with Kumar (US 2008/0286352), Zabicky (US 2009/0011002), Mannino (US 2014/0242153) or in combination with Hayes US 2014/0220110).
Soczynsa-Kordala discloses liposomes containing quercetin or rutin with metal chelation. The liposomes are made using egg phosphatidylcholine. The metals taught include copper and iron (Abstract and entire publication).
	CA discloses liposomes and micelles with encapsulated metal chelates of dithiocarbamate. The metals taught are copper. Zinc, iron, cobalt or nickel) (Abstract, page 5, lines 23-25, pages 6-10 and claims).
 	It is unclear from CA and Soczynsa-Kordala whether preformed liposomes were used to load the poorly soluble active agents were used to form the metal complexes inside. It should be pointed out however, that instant claims are composition claims.
	The teachings of Kumar, Zabicky, Mannino and Hayes have been discussed above.
	To encapsulate the water insoluble active agents in metal complex form in liposomes as solid or the removal of organic solvents such as DMSO by suitable means in the liposomes would have been obvious to one of ordinary skill in the art, with a reasonable expectation of success since liposomes are suggested by Soczynsa-Kordala or CA and the references of Kumar, Zabicky and Mannino teach that organic solvents could be removed by dialysis or suitable means. or to load the insoluble precipitate of water insoluble compounds using a gradient would haven obvious to one of ordinary skill in the art to load the water insoluble compounds within the liposomes would have been obvious to one of ordinary skill in the art since Hayes teaches insoluble precipitates can be loaded into the aqueous interior of the liposomes.


	Applicant argues that Soczynsa-Kordala merely examined the ability of quercetin and rutin to complex with metals in the presence of lipid medium or methanol. According to applicant, the method of Soczynsa-Kordala involved preparing the liposomes from sonication of egg PC followed by adding quercetin or rutin to the liposome preparation and the metal titrated into the resultant liposome and the procedure of Soczynsa-Kordala would not produce liposomes having metal-drug complexes in aqueous interior.
	This argument is not persuasive since like DMSO Soczynsa-Kordala teaches the use of organic solvent, methanol and therefore, one would expect the solubilized quercetin or rutin to get inside the aqueous interior and form the metal complex inside the aqueous interior. Instant claims do not exclude methanol. With regard to metal complex to lipid ratios, the examiner points out that since these active agents are dissolved in methanol, it is within the skill of the art to manipulate the drug amounts to obtain the desired drug to lipid ratios.
Applicant argues that CA focusses on dithiocarbamate metal chelates formulations in micelles and insofar as any liposomes are contemplated, the preparation method disclosed involves simply mixing the dithiocarbamate metal chelate and amphiphile in the appropriate concentration in a solvent to produce micelle or liposome and simply mixing the components would not result in the formation of liposomes.
This argument is not persuasive since the abstract of CA itself indicates “to produce a micelle or liposome”.  Applicant provides no evidence to indicate that the metal 
These arguments are not persuasive. With regard to CA the examiner points out to claim 1 of CA which simply by mixing of amphiphile and the dithiocarbamate metal chelate, the liposomes and micelles are both formed and there is no reference to these complexes partitioning into bilayer and instant claims are composition claims and do not recite any critical steps in the method claims how the insoluble complex is partitioned into the interior aqueous later. Furthermore, according to instant claims, the active agent is added as a solid or a solution and it is unclear to the examiner as to how the metal ion loading taught by CA would not result in the same product of metal complex in the aqueous interior.
6.	Claims 64-66, 68-71, 73-75, 77-79, 83 and 88-96 are rejected under 35 U.S.C. 103 as being unpatentable over Soczynsa-Kordala (Cellular & Molecular Biology Letters (2001) or CA 2717958 in combination with Szoka (US 2014/02200112) or Leigh (US 2008/0131499) or in combination with Hayes (2014/0127136)..
	The teachings of Soczynsa-Kordala, CA, Szoka Hayes and Leigh have been discussed above.
	To encapsulate the water insoluble active agents in metal complex form in liposomes as solid or the removal of organic solvents such as DMSO by suitable means in the liposomes would have been obvious to one of ordinary skill in the art, with a reasonable expectation of success since liposomes are suggested by Soczynsa-Kordala or CA and the references of Leigh and Szoka teach that solid forms of active agents could be loaded if loading of the active agents is performed using preformed 
	Applicant’s arguments have been fully considered, but are not found to be persuasive. The examiner has already addressed applicant’s arguments regarding Soczynsa-Kordala, CA 2717958, Kumar (US 2008/0286352), Zabicky,  Mannino and Hayes
.
7.	Claims 64-66, 68-71, 73-75, 77-79, 83, 88-93 and 95-101 are rejected under 35 U.S.C. 103 as being unpatentable over 1) Dabbagh-Bzarbachi (Journal of Agricultural and Food Chemistry, 2014) of record in combination with Hayes (2014/0220110); OR 2) Hayes US 2014/0220110) by itself or in combination with Piccariello (US 2015/0080433); 3)  Kim (Appl. Biochem Biotechnol (2015) in combination with Hayes,  (Kumar (US 2008/0286352), Zabicky (US 2009/0011002), Mannino (US 2014/0242153) or in combination with Hayes US 2014/0220110); 4) Soczynsa-Kordala (Cellular & Molecular Biology Letters (2001) or CA 2717958 in combination with Szoka (US 2014/02200112) or Leigh (US 2008/0131499) or in combination with Hayes, in further combination with Tardi (2008/0107722), optionally in further combination with Cheong. 
	The teachings of Kim, Socznsa-Kordala, CA, Szoka, Hayes and Leigh have been discussed above.

It would have been obvious to one of ordinary skill in the art to prepare liposomes containing any metal complexes of any poorly soluble active agent including those claimed in instant invention with the active agents dissolved in a suitable solvent such as DMSO and encapsulate them as metal complexes in the aqueous interior of the liposomes and remove the organic solvent by dialysis or suitable technique or load the active agent as solid without organic solvent as taught by Szoka or Leigh and load the active agents into preformed liposomes, since Tardi teaches that active agents including a mixture of active agents can be loaded into the liposomes by using metal complexation technique. The inclusion of PEG-DSPE in the liposomes would have been obvious to one of ordinary skill in the art since it makes the liposomes stable and enhances the circulation longevity as taught by Tardi. One of ordinary skill in the art would be motivated further to load poorly soluble active agents since Cheong teaches that poorly soluble doxorubicin could be loaded into liposomes by metal complexation technique. Alternately, to use the active agents such as quercetin or other claimed 
	Applicant’s arguments have been fully considered, but are not found to be persuasive. The examiner has already addressed applicant’s arguments regarding Kim, Leigh, Soczynsa-Kordala, CA 2717958, Kumar (US 2008/0286352), Zabicky,  Mannino and Hayes.
	Applicant argues that Tardi teaches only water-soluble drugs in liposomes. This argument is not persuasive since Tardi teaches daunorubicin in paragraph 0025 and Example 2 and  the solubility of daunorubicin is 0.0392 mg/ml (see document submitted on 11-3-20 by applicant). Tardi discloses other water-insoluble compounds which can be loaded into the liposomes in paragraph 0051. These compounds are loaded into the aqueous interior.
	Applicant argues that Chiung teaches doxorubicin HCl in the disclosed loading experiments and the solubility of Doxorubicin is 50-52 mg/ml. 
	This argument is not persuasive since Chiung is used in combination; although the solubility of the active agent claimed in instant claims is less than 1 mg/ml, doxorubicin is still a water insoluble compound and forms complexes with metals and .
8.	Claims 64-66, 68-71, 73-75, 77-79, 83, 88-93 and 95-101 are rejected under 35 U.S.C. 103 as being unpatentable over Witten (US 2006/0029950) in combination with Szoka (US 2014/02200112) or Leigh (US 2008/0131499) in further combination with Tardi (2008/0107722) and optionally in further combination with Kim (Appl. Biochem Biotechnol (2015) cited above or Hayes (US 2014/0220110). 
The teachings of Szoka, Leigh, Tardi, Kim and Hayes have been discussed above.
Whitten teaches compositions containing CX3543 and suggestive of the use of liposomes ((Abstract, 0124-0125, 0130, 0288-0290, 0292, 0460).
Whitten however, does not teach metal complexed CX3543 and how the liposomes are prepared. Whitten also does not teach a combination of active agents which could be loaded into liposomes besides CX3543.
The teachings of Szoka, Leigh, Tardi, Hayes and Kim have been discussed above.
It would have been obvious to one of ordinary skill in the art to encapsulate ionic and sparingly water soluble CX3543 using the metal complexation process of loading CX3543 with a reasonable expectation of success since Tardi teaches that any compound which are capable of forming a metal complex and mixtures of compounds can be loaded into the liposomes. One of ordinary skill in the art would be motivated to encapsulate the metal complexes of water-insoluble metal complexes since Hayes 
Applicant’s arguments have been fully considered, but are not found to be persuasive. The examiner has already addressed applicant’s arguments regarding Kim, Leigh, Tardi and Szoka.
	Applicant’s arguments once again are based on the teachings of Tardi. As pointed out above and contrary to applicant’s arguments, Tardi teaches liposomal loading of water insoluble active agent by metal complexation method. Applicant argues that the remaining references of Witten, Hayes, Szoka do not overcome the deficiencies. This argument is not persuasive since Witten is combined for its teaching of compositions containing CX3543 and suggestive of the use of liposomes.
9.	Claims 64-66, 68-71, 73-75, 77-79, 83, 88-93 and 95-101 are rejected under 35 U.S.C. 103 as being unpatentable over Achiron (US 2015/0284410) in combination with Szoka (US 2014/02200112) or Leigh (US 2008/0131499) in further in combination with . 
The teachings of Szoka, Leigh, Tardi, Kim and Hayes have been discussed above.
Achiron teaches compositions containing CX5461 and suggestive of the use of liposomes (Abstract, 0099 and 0424).
Achiron however, does not teach metal complexed CX3543 and how the liposomes are prepared. Achiron also does not teach a combination of active agents which could be loaded into liposomes besides CX3543.
The teachings of Szoka, Leigh, Hayes Tardi and Kim have been discussed above.
It would have been obvious to one of ordinary skill in the art to encapsulate ionic and sparingly water soluble CX 5461 using the metal complexation process of loading CX5461 with a reasonable expectation of success since Tardi teaches that any compound which are capable of forming a metal complex and mixtures of compounds can be loaded into the liposomes. The inclusion of PEG-DSPE in the liposomes would have been obvious to one of ordinary skill in the art since it makes the liposomes stable and enhances the circulation longevity as taught by Tardi. One of ordinary skill in the art would be motivated further to load poorly soluble active agents such as CX5461 using metal complexation process of Tardi since Kim teaches encapsulation of hydrophobic compound such as quercetin-metal complex within the liposomes The use of solid form of the active agent or without a solvent to load the preformed liposomes by means of a transition metal gradient taught by Tardi would have been obvious to one of ordinary 
The Examiner has already addressed applicant’s arguments regarding Szoka, Leigh, Hayes and Kim.
	Applicant argues that Achiron fails to teach metal complexed CX3543 and how the liposomes are prepared and that Achiron does not teach a combination of active agents which could be loaded into liposomes besides CX3543.
This argument is not persuasive since Tardi shows that various ways of encapsulating within the liposomes and one of them is loading multiple substances and using complexation process and Kim is suggestive of insoluble compounds such as quercetin forming metal complexes. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598. The examiner can normally be reached Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612